Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Lee on 06/13/2022.
The application has been amended as follows: 
	Claim 5 (Currently Amended): An intracellular recording electrode comprising: 
conductive magnetic nanoparticles penetrating the cell membrane of target cells, and a conductive plate electrode or magnet electrode contacting with the conductive nanoparticles that are extracellularly exposed at the outside of the target cells, wherein the intracellular recoding electrode is configured to record 
	Claim 23 (currently amended): [[A]] The method for measuring and/or controlling the intracellular potential or changes in the intracellular potential of a target cell  of claim 19, further comprising using the transmembrane magnetic conductive nanoparticles, wherein the conductive nanoparticles, that penetrate, span the cell membrane, and are held in the cell membrane by the magnetic force.


Election/Restrictions
Claims 5-6, 8-12,19-20 and 23-29 are allowable. Claims 19-20 and 23-29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on 04/11/2022, is hereby withdrawn and claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 5-6, 8-12,19-20 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Huang et al. (US 2004/0146849), teaches the following: 
An intracellular recording electrode (referred to as intracellular electrode, see [0464]) comprising: 
Conductive magnetic nanoparticles (referred to as electromagnetic particles, see [0246], electric components are made of conductive materials, see [0325]) penetrating the cell membrane of target cells (the particles bind facilitate bonding to the target cell, see [0237]), and a conductive plate electrode or magnet electrode (referred to as an electromagnetic electrode, see [0011]) contacting with the conductive nanoparticles that are extracellularly exposed at the outside of the target cells (the electrode is placed in contact with the conductive particles, see [0325]), wherein the intracellular recoding electrode is capable of recording the intracellular potential (the membrane potential can be measured by the electrode, see [0443]).
In addition, Huang et al teaches a method for measuring and/or controlling the intracellular potential or changes in the intracellular potential of a target cell (the electrode is used to measure the potential of ion channels of target cell, see [0233]) comprising the following steps (1) to (7):
(1) culturing target cells in a container placed on a plate (cultured cells can be placed on a plate, see [0365]);
(2) adsorbing conductive nanoparticles (referred to as electromagnetic positioning particles, see [0246]) to the surface of a magnet electrode (the electromagnetic electrode has positioning electrodes attached, see [0011])
(3) contacting the surface of the magnet electrode, on which the conductive nanoparticle is adsorbed directly with the upper surface of the target cell in the container (the electrode’s needle structure pierces the target cell’s membrane, see [0024]).
Huang et al also teaches a method for measuring and/or controlling the intracellular potential or changes in the intracellular potential of a target cell using the transmembrane magnetic conductive nanoparticles (the electrode is used to measure the potential of ion channels of target cell, see [0233]), wherein the conductive nanoparticles are held in the cell membrane by the magnetic force (the magnetic particles are held in place by electromagnetic forces, see [0246]).
	However, Huang et al. does not teach or fairly suggest that the intracellular electrode is specifically a recording electrode, nor does it teach that the recording electrode is configured to measure the intracellular potential (due to the conductive nanoparticles) of the target cell.
	Regarding claim 19, Huang et al. neither teaches or fairly suggests that the method of controlling the intracellular potential includes drawing the conductive nanoparticles to a metal plate below a container, then exposing one end of the electrode to inside the cell and the other to outside of the cell, then connecting the electrodes to a signal measuring instrument.
	Regarding claim 23, Huang et al. neither teaches or fairly suggests that the method of controlling the intracellular potential includes using transmembrane magnetic nanoparticles that are held in place by magnetic forces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797